January 26, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                              SUNNY OREH, Appellant

NO. 14-10-01267-CV                      V.

CITY PROP HOLDINGS, INC. F/K/A LIQUIDATION PROPERTIES, INC., Appellee
                       ____________________

      Today the Court heard appellant=s motion to dismiss Sunny Orieh’s appeal from an
agreed judgment in a forcible detainer action against Belinda Mangram and all other
occupants signed by the court below on November 29, 2010. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
SUNNY OREH.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.